Citation Nr: 0112497	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  00-00 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from January 1947 to 
February 1950, and from February 1952 to June 1970.  He died 
in April 1999; the appellant is his widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating action of the Portland, 
Oregon Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In a March 1999 decision, the Board increased the rating for 
the veteran's service-connected asbestosis to 30 percent.  In 
an April 1999 rating action, the RO effectuated that decision 
and assigned an effective date of October 7, 1996.  Notice of 
that decision was mailed to the veteran on April 26, 1999.  

In a statement date-stamped as having been received at the RO 
on April 29, 1999, the appellant's accredited representative 
noted that the veteran had recently passed away; however, 
just prior to his death, he had been awarded an increased 
rating for his service-connected disability.  The 
representative noted that the veteran's widow "would like to 
apply for any and all accrued benefits from this increase."  
An application for Dependency and Indemnity Compensation 
(DIC) was to follow.  

The appellant's formal application for DIC and accrued 
benefits was received at the RO on May 7, 1999.  Thereafter, 
the RO undertook development of the claim of service 
connection for cause of death and issued the rating action 
which is the subject of the present appeal.  To date, it does 
not appear that the RO has taken any action on the 
appellant's claim for accrued benefits.  

In this regard, the Board points out that under applicable 
criteria, upon the death of a veteran, his surviving spouse 
may be paid periodic monetary benefits (e.g., compensation 
for service-connected disability) to which the veteran was 
entitled at the time of his death, and which were due and 
unpaid for a period not to exceed two years, based on 
existing rating decisions or other evidence that was on file 
when he died.  38 U.S.C.A. § 5121 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.1000 (2000).  See generally Jones v. West, 136 
F.3d 1296 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 90 
(1998). 

In the present case, at the time of the veteran's death, 
increased compensation benefits were payable to veteran under 
the April 1999 rating action and the appellant would be 
entitled to accrued benefits.  The RO is directed to take 
appropriate action in this matter. 


REMAND

The appellant contends that service connection should be 
granted for the cause of the veteran's death.  The veteran 
died in April 1999.  The immediate cause of his death was 
listed on the death certificate as circulatory collapse, due 
to or as a consequence of septicemia, due to or as a 
consequence of lobar pneumonia.  An old cerebrovascular 
accident due to arteriosclerotic cardiovascular disease was 
listed as a significant conditions which may have contributed 
to death, but which was not related to the cause of death.  
At the time of his death, service connection was in effect 
for asbestosis, evaluated as 30 percent disabling from 
October 7, 1996.  

Service connection for the cause of death is warranted when a 
veteran dies of a service-connected disability.  38 U.S.C.A. 
§ 1310 (West 1991).  The death of a veteran is considered to 
be due to a service-connected disability when the evidence 
establishes that such a disability was either the principal 
or a contributory cause of death.  38 C.F.R. § 3.312 (2000).  

In the present case, the appellant maintains that the 
veteran's service-connected asbestosis contributed to the 
pneumonia.  In support of her claim, she testified that a 
physician who treated the veteran prior to his death told her 
that the veteran's pulmonary problems were related to 
asbestosis.  The appellant further testified however, that 
she had asked that physician if he would be willing to make a 
statement to that effect and he apparently was not.  

What the appellant has not submitted is competent medical 
evidence that the veteran's death was related to the service-
connected asbestosis.  The Board notes, however, that the 
recent enactment of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(hereinafter, the VCAA) significantly adds to and amends the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  For example, VA must notify the claimant of 
any information, and any medical or lay evidence, not 
previously provided to VA that is necessary to substantiate 
the claim.  Such notification must indicate which portion of 
that information and evidence, if any is to be provided by 
the appellant and which portion, if any, VA will attempt to 
obtain on behalf of the appellant.  While the statement of 
the case (SOC) issued in the present appeal attempts to 
accomplish some of these points, full compliance with the new 
notice provisions is not shown.  

The Board further notes that the duty to assist the claimant 
in compensation cases includes obtaining a medical opinion 
when such an opinion is necessary to make a decision on the 
claim.  The evidence presently of record is insufficient to 
decide the issue of service connection with any certainty and 
since the Board cannot exercise its own independent judgment 
on medical matters, an opinion based on a review of the 
entire record is required.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  As such an opinion has not been obtained in 
this case, further development is in order. 

In light of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should contact the appellant 
and notify her of the need to submit 
competent medical evidence in support of 
her assertions that the veteran's death 
was the result of his service-connected 
asbestosis or otherwise related to 
service. 

2.  The RO should contact the appellant 
and request that she identify the names, 
addresses, and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertinent to pulmonary pathology or care 
provided to the veteran after service 
which are not yet of record.  Based of 
her response, the RO should attempt to 
obtain copies of all records which have 
not been previously obtained.  All 
attempts to secure this evidence must be 
documented in the claims folder by the 
RO.  If after making reasonable efforts 
to obtain those named records the RO is 
unable to do so, the RO must notify the 
appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
appellant must then be given an 
opportunity to respond.

3.  After allowing sufficient time for 
response from the appellant, the RO 
should forward the claims folder to a VA 
pulmonary specialist for a review of all 
of the records.  Thereafter, the examiner 
must offer an opinion whether it is at 
least as likely as not that the veteran's 
service connected asbestosis was related 
to his fatal episode of pneumonia and/or 
cardiovascular disease, and in turn the 
cause of his ultimate demise.  A complete 
rationale for any opinion expressed must 
be provided.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions and all 
notification and development action 
required by the Veterans Claims 
Assistance Act have been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examination does not include the 
necessary opinion, appropriate corrective 
action is to be taken.  

5.  Thereafter, the RO should again 
review the appellant's claim.  If any 
benefit sought on appeal remains denied, 
the appellant and representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


